DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Amendment
The amendment filed on 11/30/2020 has been entered. The Applicant amended claim 11. Claims 11-20 are pending.

Response to Arguments
The Applicant’s arguments with respect to claims 11 are directed to the amended limitation. A new ground of rejection has been made and applicant's arguments are moot in view of the new ground of rejection. The Applicant amended claim 11 by adding limitation “the one or the plurality of light entrance openings are configured to detect 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wechselberger (US 2014/0028994) in view Birurakis et al. (US 2007/0209268).

Regarding claim 11, Wechselberger teaches a long-range optical sighting device (refer to US 2014/0028994), in particular a telescopic sight (Figs. 1-5. far-optical device 1), comprising: a housing (Fig. 1, basic body 2 with unit 5; [0062]), which comprises an objective, an eyepiece, a reversing system (“The basic body of the far-optical device includes the optics, i.e. the optical components, such as in particular eyepiece, objective and, if applicable, a reversing system”, [0011]) and a target mark and which has target mark illumination (a reticule illumination, [0010]) that is switchable and controllable via an operating platform (a control electronics for controlling an electrical load, in particular a reticule illumination, [0010]; “a reticule illumination …is integrated in the detachable device”, that means it can be switched on and off), wherein the operating platform has one or a plurality of manually actuatable switches arranged on the housing in the region of the eyepiece (operating elements 6 and an unlocking element 19 in the form of a press button, eye-piece portion 17, [0062],), on the top of the housing in the operating position (Fig. 1 shows elements 6 and 19 are on the top of the housing), and a power supply, control electronics (source of energy 11 … control electronics 4, [0069], Fig. 3) and a light-sensitive sensor system configured to detect ambient brightness (an ambient lighting and/or a measuring device, is integrated in the .. device, with the control 
Wechselberger does not explicitly teach the operating platform comprises one or a plurality of light entrance openings for the light-sensitive sensor system in the direction of the objective, wherein the one or the plurality of light entrance openings are configured to detect light that is directly aligned with the scenery observed with the telescopic sight.
Wechselberger and Birurakis are related to telescopes. 
Birurakis teaches the operating platform comprises one or a plurality of light entrance openings for the light-sensitive sensor system in the direction of the objective, wherein the one or the plurality of light entrance openings are configured to detect light that is directly aligned with the scenery observed with the telescopic sight (Fig. 2 shows beam 34 enters through housing 22 and laser rangefinder 26. It is inherent that there is an opening to pass the beam 34. Birurakis teaches “the housing 20 comprises an interchangeable upper portion 22 … 22 contains a laser rangefinder 26 comprising an optical transceiver 28 including a transmitter that emits a laser beam 30 along an optical axis 32 and a laser detector that receives a beam 34 reflected from the target along the axis 32. The transceiver 28 provides to a processor 36 a signal indicating the range of the target”, [0033]. 

Regarding Claim 12, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the light entrance opening is arranged in an edge region of the operating platform (Fig. 2 shows the window opening that passes the beam 11 is arranged in an edge region).
Regarding Claim 13, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the light-sensitive sensor system is inserted in recesses in the operating platform and is connected to the control electronics (Fig. 2 shows that the optical transceiver 28 is connected to a processor 36, “optical transceiver 28 including a transmitter that emits a laser beam 30 along an optical axis 32 and a laser detector that receives a beam 34”, [0033]).
Regarding Claim 14, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Birurakis further teaches the one or the plurality of light entrance 
Regarding Claim 15 the long-range optical sighting device according to claim 14 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 14. Birurakis further teaches, wherein light reception beams are shaped by the optical unit in the light entrance opening or 
the light entrance openings arranged at a distance from one another in such a way as to be directed in the objective direction, past possible adjustment turrets of a reticle adjustment or an outer edge region of the objective, at the space observed through the objective (Birurakis teaches in Fig. 2, the light reception beams, 30 and 34, are shaped by the optical unit, optical transceiver 28, in the light entrance opening as to be directed in the objective, objective lens 56, direction an outer edge region of the objective, figure 2 shows direction an outer edge region of the objective.
Regarding Claim 16, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the intensity of the target mark illumination is controllable either manually via the switches or automatically by the control electronics, depending on the ambient light conditions determined with the aid of the light-sensitive sensor system (a control electronics for controlling an electrical load, 
Regarding Claim 17, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches the control electronics comprise two or more characteristic curves which are selectable via switch positions and which have different or variable levels for the intensity of the target mark illumination (The Examiner interpreted characteristic curves of the control electronics as the functionalities contained in the control electronics and switch positions as hardware or software switch that lets a change. “a control electronics for controlling an electrical load, in particular a reticule illumination”, [0010];  “user can modify the functionalities contained in the control electronics by means of the operating elements” [0015]).
Regarding Claim 18, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the respective level of the intensity of the automatic target mark illumination that is assigned to the switch positions is individually variable by means of further operating elements or via an external programming interface (Wechselberger teaches level of the intensity of the automatic target mark illumination: “a control electronics for controlling an electrical load, in particular a reticule illumination”, [0010]; “operating elements 9 for programming the control electronics 4 or the data processing device 24”, [0075], switch positions is 
Regarding Claim 19, the long-range optical sighting device according to claim 11 is rejected (see above).
Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger further teaches, wherein the arrangement of the sensors is configured for direct electrical connection, or electrical connection via a short line path, to the control electronics in the operating platform (Fig. 4 shows the power source 11, control electronics 4 and the sensor 12, all are in unit 5, [0070]). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Wechselberger in view of Birurakis teaches the long-range optical sighting device according to claim 11. Wechselberger in view of Birurakis fails to teach a paired arrangement of the sensors ensures an overlap of a photogeometric sensitivity range .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kepler (US 20150369565) teaches light received from the aperture into a plurality of light paths directed to a plurality of sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.A/Examiner, Art Unit 2872          

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872